DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the embossment is not labeled within the figures showing the jamming bracket. Additionally, the upright axis is not shown within the figures in order to depict how the jamming bracket pivots about the upright axis. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 6 and 15 recite the limitation “embossment”. It is unclear what is defined as the “embossment” because the embossment is not labeled or given a part number within the specification nor drawings. This causes confusion because the embossment appears to be either the “dimple” labeled as 74 or the areas adjacent to the “dimple” in the middle of the jamming bracket that is unlabeled. Examiner interprets the “embossment” to be the “dimple” labeled as 74 within the figures. 
Claims 10-11 and 19-20 recite the limitation “the jamming bracket to pivot about an upright axis”. It is unclear how the jamming bracket pivots because no 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fraley (US20190284845 hereinafter Fraley) in view of Fonfrede (WO2016113475 hereinafter Fonfrede).

	With regard to claim 1, Fraley teaches
A vehicle door assembly, comprising: 
	an outer door panel (32):  
	a door latch mechanism (100) configured to retain the vehicle door (20) in a closed orientation and in response to movement of a release lever (133) of the 
	a reinforcement bracket (numbered parts 165-169) having a first end (165) fixedly attached to an upper area of the door on a base plate (118) and a second end (169) attached to a rearward area of the door on the base plate (118) within the cavity adjacent to the door latch mechanism (100)

	a jamming bracket (180) having a locking portion (183) that extends to an area adjacent to the release lever (133) such that with the vehicle door (20) in a non-deformed state the release lever (133) is movable between an at rest orientation (figure 6A) and the predetermined orientation (figure 6B), and in response to deformation of the vehicle door (20) resulting from an exterior impact force the locking portion (183) of the jamming bracket (180) moves toward the release lever (133) preventing the release lever (133) from moving to the predetermined orientation (figure 6B).

	Fraley does not specifically teach an inner door panel with an outer periphery corresponding to the outer door outer periphery.
	
However Fonfrede teaches 
	an inner door panel (4) having an outer periphery fixed to a corresponding outer periphery of the outer door panel (not shown but disclosed on page 3, first 

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Fraley, to have an inner door panel because the inner door panel provides a known door support useful for mounting door accessories such as locks or reinforcements members.

	With regard to claim 2, Fraley teaches
the jamming bracket (180) is fixedly attached to an inboard side of the reinforcement bracket (numbered parts 165-169)

	With regard to claim 4, Fraley teaches
the jamming bracket (180) includes a first portion (area closest to 168) and a second portion (183), the second portion (183) defining the locking portion and being angularly offset from the first portion (area closest to 168) defining an obtuse angle (angle between first portion and 183 is obtuse) therebetween.


	With regard to claim 5, 

	
	With regard to claim 6, 
the jamming bracket (180) of Fraley does not include an embossment, however, embossments were known in the art as shown in Fraley (portion in circle in annotated figure 5 below) and it would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Fraley, having the inner door panel of Fonfrede, with an embossment that extends from a mid-portion of the second portion to an upper area of the first portion because embossments provided the known benefit of reinforcing or stiffening of sheet members therefore improving durability. 

    PNG
    media_image1.png
    680
    837
    media_image1.png
    Greyscale


	With regard to claim 7, Fraley teaches
the first portion (area adjacent to 183 being closer to 168) has a lower end (area closest to 168) fixedly attached to an inboard side of the reinforcement bracket (numbered parts 165-169)


	With regard to claim 8, Fraley teaches


	With regard to claim 9, Fraley teaches
the release lever (133) of the door latch mechanism (100) is formed with an end, the locking portion (183) of the jamming bracket (180) has a distal end that is formed with a recess (184) such that with the vehicle door in a non-deformed state the release lever (133) is movable through the recess (184) between the at rest orientation (figure 6A) and the predetermined orientation (figure 6B).

However the lever and the recess are not mating curves in Fraley

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fraley, having the inner door panel of Fonfrede, such that the lever and recess having mating curves, since this would allow for easier and more secure engagement of the lever and the jamming bracket in the predetermined orientation. It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B))​


the jamming bracket (180) pivots about an upright axis (180 pivots similar to how applicant shows their jamming bracket moving in order to come in contact with the lever, see figures 6A-6B of Fraley) moving to a location above the release lever (133) blocking upward movement of the release lever (133) and the reinforcement bracket (numbered parts 165-169) is shaped and dimensioned such that in response to impact event in which impact force is proximate a mid-portion of the reinforcement bracket (numbered parts 165-169), the reinforcement bracket (numbered parts 165-169) would deform which would cause the jamming bracket (180) to pivot.

	With regard to claim 12, Fraley teaches
A vehicle door assembly, comprising: 
	an outer door panel (32):  
	a door latch mechanism (100) configured to retain the vehicle door (20) in a closed orientation and in response to movement of a release lever (133) of the door latch mechanism (100) to a predetermined orientation the vehicle door (20) is released for movement to an open orientation:

	a jamming bracket (180) having a locking portion (183) that extends to an area adjacent to the release lever (133) such that with the vehicle door (20) in a non-deformed state the release lever (133) is movable between an at rest 

	Fraley does not specifically teach an inner door panel with an outer periphery corresponding to the outer door outer periphery

However Fonfrede teaches
	an inner door panel (4) having an outer periphery fixed to a corresponding outer periphery of the outer door panel (not shown but disclosed on page 3, first paragraph of detailed description second sentence starting with “The door”) defining a cavity therebetween, the outer door panel and the inner door panel (4) at least partially defining a vehicle door (2)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Fraley, to have an inner door panel because the inner door panel provides a known door support useful for mounting door accessories such as locks or reinforcements members.



the jamming bracket (180) includes a first portion (area closest to 168) and a second portion (183), the second portion (183) defining the locking portion and being angularly offset from the first portion (area closest to 168) defining an obtuse angle (angle between first portion and 183 is obtuse) therebetween.

	With regard to claim 14, 
examiner notes that although the drawings are not to scale, the broad range claimed –i.e. 90 degrees to 125 degrees is still encompassed by the proportions shown even if the scale is off a small amount. While it appears that the drawings disclose the claimed range, it is not specifically stated. Nevertheless it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A)

	With regard to claim 15, 
the jamming bracket (180) of Fraley does not include an embossment, however, embossments were known in the art as shown in Fraley (portion in circle in annotated figure 5 below) and it would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Fraley, having the inner door panel of Fonfrede, with an embossment that extends from a mid-portion of the second portion to an upper area of the first portion because 

    PNG
    media_image1.png
    680
    837
    media_image1.png
    Greyscale

	With regard to claim 16, Fraley teaches 
	a reinforcement bracket (numbered parts 165-169) having a first end (165) fixedly attached to an upper area of an upper area of the inner panel (when provided by Fronfrede) and a second end (169) attached to a rearward area of the inner panel (when provided with Fronfrede) within the cavity adjacent to the door latch mechanism (100)

With regard to claim 20, Fraley teaches
.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fraley in view of Fonfrede in further view of Okazaki (20040080179 hereinafter Okazaki).

With regard to claim 17, Fraley teaches
the first portion (area adjacent to 183 being closer to 168) has a lower end (area closest to 168) fixedly attached to an inboard side of the reinforcement bracket (numbered parts 165-169)

	 Fronfrede is silent to the jamming bracket’s lower end being welded to the reinforcement bracket.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fraley, having the inner door panel of Fonfrede, such that the jamming bracket be welded onto the reinforcement bracket because welding was known in the art at the time of filing applicants invention to fixedly attach metals to one another thus providing a secure joint between them. 

	With regard to claim 18, Fraley teaches
the release lever (133) of the door latch mechanism (100) is formed with a end, the locking portion (183) of the jamming bracket (180) has a distal end that is formed with a recess (184) such that with the vehicle door in a non-deformed state the release lever (133) is movable through the recess (184) between the at rest orientation (figure 6A) and the predetermined orientation (figure 6B) in Fraley.

However the lever and the recess are not mating curves in Fraley



	With regard to claim 19, Fraley teaches
the jamming bracket (180) pivots about an upright axis (180 pivots similar to how applicant shows their jamming bracket moving in order to come in contact with the lever, see figures 6A-6B of Fraley) moving to a location above the release lever (133) blocking upward movement of the release lever (133) and the reinforcement bracket (numbered parts 165-169) is shaped and dimensioned such that in response to impact event in which impact force is proximate a mid-portion of the reinforcement bracket (numbered parts 165-169), the reinforcement bracket (numbered parts 165-169) would deform which would cause the jamming bracket (180) to pivot.

Allowable Subject Matter
 	With regards to claim 3 reference Gray (US 20190136583) teaches a upward extending jamming bracket (74) attached to a bracket (92). However, the combination of the elements is considered nonobvious when combined with Fraley in view of Fonfrede.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637